             Case 19-10525-EPK            Doc 60       Filed 11/08/19   Page 1 of 1




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT
                                  SOUTHERN  DISTRICTOFOF
                                                       FLORIDA
                                                         FLORIDA
                                                   DIVISION


 In re:
  Richard D. Levy
                                                                 19-10525
                                                        Case No.
                                                        Chapter 13

             Debtor(s)                             /


                                  NOTICE OF CHANGE OF ADDRESS

CHECK ONLY ONE:

DEBTOR(s):                      CREDITOR:   ✔

Please print the following information:
                                      Wayfinder BK as agent for Performance Finance
NAME:

                                      BIN 920079; PO Box 29425
OLD MAILING ADDRESS:
                                      Phoenix, AZ 85038-9425




                                      Wayfinder BK as agent for Performance Finance
NEW MAILING ADDRESS:
 *payment address change only
                                      BIN 51580; PO Box 51580

                                      Los Angeles, CA 90051-5880

             11/08/2019               /s/ Nichlas P. Spallas
DATED:
                                      Signature of Debtor or Creditor


                                      Signature of Joint Debtor (if applicable)
                        855-411-7070
PHONE NUMBER:

                          All future
                      All future     payments
                                 notices shall beshall bethe
                                                  sent to sent to mailing
                                                             new  the newaddress
                                                                          address

(6/1/11)
